CaSe: 3218-mj-OO707-|\/|JN DOC #Z l Filed: 10/24/18 Page: l Of 39 PAGE|D #Z l

AO 106 (Rev. (}4!1(}) Application for a Search Warrant

1\,

UNITED STATES DISTRICT COURf"

forthe ZClB[-lci 2l+ toll 145 32

Southern Districtof Ohio §§ {` '

 

.’ `1~_ _

 

In the Matter of the Search of

)
(B."t'efly describe the property to be searched 5" ¢_ _ ‘ ' /f`
or ident{)j’ the person by name and address) § Case NO_ § g § tj` m}' " g

) t

)

)

A residence located at:
I\/||CHAEL J. I\|EWIV}AN

1555 North FairHe|d Road
Beaverereek, Ohio 45432
APPLICATI()N FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of peljury that I have reason to believe that on the following person or property (i'denn'j§» rice person or describe rice
property to be searched and give irs focation):

See Attachment A

located in the Southern District of Ohio , there is now concealed (iden.ri_'fv me

pet son or describe the p)ope)£} 10 be sei' 'Zed)
See Attachment B

The basis for the search under Fed. R_ Crirn. P. 41 (c) is (c)'zeck one or mare):
|I{eVidence of a crime;
dcontraband, fruits of criine, or other items illegally possessed;
II( property designed for use, intended for use, or used in committing a crime;

IJ a person to be arrested or a person Who is unlawfully restrained

The search is related to a violation of:

Code Sectfon OHer/.' se Descri`ption
18 U.S.C. 23393 Attempt to Provide |V|aferia| Support to Foreign Terrorist Organization

The a_pplioation|' is based on these facts:
See At ached Affdavit

d Continued on the attached sheet.

CI Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 31033, the basis of which is set forth on the attached sheet.

 

 

,¢j\'o \ __ / “,§
/le:hae| |,_~jéryvig %Recia:l\Agent
,‘/T \

Prun‘ed irwndfm

Sworn to before me and Signed in my presence.

 

Date: 10/'24/2018

 

Ju_dge s mam)£~) ’/
/

 

City and graie; Dayton,Ohio Hon. Michaeld. Newman §J,S Magistrate Judge

Pr hired name and title

 

CaSe: 3218-mj-OO707-|\/|JN DOC #Z l Filed: 10/24/18 Page: 2 Of 39 PAGE|D #Z 2

AFFIDAVIT IN SUPPORT OF SEA_RCH WARRANT
I, Michael Herwig, being first duly sworn, hereby depose and state as follows:
I_NTRODUCTION AND AGENT BACKGROUND

l. l make this affidavit in support of an application for a warrant under Rule 41 of
the Federal Rules of Criminal Procedure to search the premises located at 1555 North Fairfield
Road, Beavercreek, Ohio 45432, hereinafter the “SUBJECT PREl\/HSES,” as further described in
Attachment A, for the things described in Attachrnent B.

2. l am a Special Agent with the Federal Bureau of Investigation (“FBI”), and 1 have
been an agent since March 16, 2008. I have been assigned to the Joint Terrorism Task Force
since 2008 and have worked cases involving international and domestic terrorism. As part of
these investigations, l have participated in physical surveillance and records analysis, worked
with informants conducted interviews, served court orders and subpoenas and executed search
warrants

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses This affidavit is intended
to show merely that there is sufficient probable cause and does not set forth all of my knowledge
about this matterl

4. Bascd on my training and experience and the facts as set forth in this aftidavit, l
submit that there is probable cause to believe that violations of 18 U.S.C. § 2339B (atternpting to
provide material support and resources to a foreign terrorist organization) have been committed
by Naser Almadaoji (“Almadaoji”) and that there is probable cause to believe that evidence,

fruits, and instrumentalities of these violations are present at the SUBJECT PREMISES.

CaSe: 3218-mj-OO707-|\/|JN DOC #Z l Filed: 10/24/18 Page: 3 Of 39 PAGE|D #Z 3

PROBABLE CAUSE

5. On or about October 15, 2004, the United States Secretary of State designated al-
Qa’ida in Iraq (“AQI”), then known as lam’at al Tawhid wa’al-Jihad, as a Foreign Terrorist
Organization (“FTO”) under Section 219 of the Immigration and Nationality Act and as a
Specially Designated Global Terrorist entity under section l(b) of Executive Order 13224.

6. On or about May 15, 2014, the Secretary of State amended the designation ofAQl
as an FTO under Section 219 of the lmrnigration and Nationality Act and as a Specially
Designated Global Terrorist entity under section l(b) of Executive Order 13224 to add the alias
Islamic State of Iraq and the Levant (“ISIL”) as its primary name The Secretary also added the
following aliases to the FTO listing: the Islamic State of Iraq and al-Sham (“ISIS”~which is
how the FTO will be referenced herein), the Islamic State of lraq and Syria, ad-Dawla al-
Islamiyya fi al-‘lraq wa-sh-Sharn, Daesh, Dawla al Islamiya, and Al-Furqan Establishment for
Media Production. On Septernber 21, 2015, the Secretary added the following aliases to the FTO
listing: Islamic State, [SIL, and ISIS. To date, ISIS remains a designated FTO.

7. On December 31, 2015, the United States Secretary of State designated ISIL
Khorasan as an FTO under Section 219 of the Immigration and Nationality Act and as a
Specially Designated Global Terrorist under section l(b) of Executive Order 13224. The
Secretary of State also listed the following aliases for ISIL Khorasan: Islamic State’s Khorasan
Province, ISIS Wilayat Khorasan, lSlL’s South Asian Branch, and South Asian Chapter of ISIL

(collectively “ISIS Wilayat Khorasan”). To date, ISlL Khorasan remains a designated FTO.]

 

' According to the Department of State, lSlS Wilayat Khorasan announced its formation on
January 10, 201 5. The group is based in the Afghanistan/Pakistan region and is composed primarily of
former members ot`Tehrik-e Taliban Pal<istan and the Afghan Taliban. The senior leadership of lSlS
Wilayat Khorasan has pledged allegiance to Abu Bakr al-Baghdadi, the leader of ISIS. This pledge was
accepted in late January 2015 and since then ISIS Wilayat Khorasan has carried out suicide bombings,
small arms attacks and kidnappings in eastern Afghanistan against civilians and Afghan National Security

CaSe: 3218-mj-OO707-|\/|JN DOC #Z l Filed: 10/24/18 Page: 4 Of 39 PAGE|D #Z 4

8. On l\/Iarch 28, 2014, the United States Secretary of State designated Ansar Bayt
al-Maqdis (“ABM”) as an FTO. According to the Department of State, in November 2014,
ABl\/I officially declared allegiance to Abu Bakr al-Baghdadi, who is the self-proclaimed leader
of ISIS. On September 22, 2015, the Department of State amended ABM’s designation to add
lSlL Sinai Province as the primary name of the Islamic State affiliate located in Egypt’s Sinai
Peninsula, and the designation includes “Wilayat Sinai” as a known alias for ABl\/l (collectively
“Wilayat Sinai”).2

9. Almadaoji is a lQ-year-old individual who was born in Iraq and is a naturalized
U.S. citizen Almadaoji resides at the SUBJECT PREMISES in Beavercreek, Ohio, within the
Southern District of Ohio.

I. Almadaoji travelled to Egypt and Jordan in February 2018.

10. Between approximately February 16, 2018, and February 24, 2018, Almadaoji
traveled to Egypt and Jordan.

1 l. On or about February 24, 2018, United States Customs and Border Protection
(“CBP”) interviewed Almadaoji upon his re-entry into the United States. During the interview
with CBP, Almadaoji claimed to have traveled by himself to Jordan and Egypt and returned
after a taxi driver stole his backpack and 33000. Almadaoji claimed that he reported the
incident to the U.S. Embassy located in Jordan.

12. When talking with CBP, Almadaoji referenced U.S. airstrikes that killed

l_\/Iuslims and stated the United States needed to leave the Middle East. Almadaoji further stated

 

and Defensc l:orcesJ and claimed responsibility for May 2015 attacks on civilians in Karachi, Pakistan.

3 Wilayat Sinai rose to prominence in 201 l following the uprisings in Egypt. lt is responsible for
attacks against the Israeli and Egyptian governments and against tourists in Egypt. ln November 2014,
Wilayat Sinai officially declared allegiance to ISIS.

CaSe: 3218-mj-OO707-|\/|JN DOC #Z l Filed: 10/24/18 Page: 5 Of 39 PAGE|D #Z 5

he thought about joining the Peshmergan military in northern Iraq because it was the “real
forcc[ ] in Iraq to stop ISIS, not U.S.” Alrnadaoji stated ISlS was “bad for killing other
Muslims,” but most Muslims killed by lSlS were “Shiites,"’ and “Shiites were their [Sunnis]
natural adversaries.” Almadaoji explained Shiites “didn’t follow true lslam” and the people of
Iraq were no freer now than before lSlS invaded Iraq.

13. During the interview, CBP observed four shemagh-style head wraps in
Almadaoji’s bag. When CBP asked about the shemaghs, Almadaoji responded he liked the way
they looked on “fighters.” Almadaoji was asked if he had seen any fighters while overseas, and
Almadaoji answered, “no not really,” but stated he observed “fighters” wearing shemaghs
online.3

II. Almadaoji communicated online with individuals he believed to be working for
ISIS.4

14. On or about August 15, 2018, Almadaoji used an online messaging application to
communicate with an FBI Confidential Human Source who was posing as an lSlS supporter
(“CHS Persona #l”).5 Almadaoji told CHS Persona #l that he was fluent in Arabic and English,

and Almadaoji offered to help CHS Persona #l, stating “I don’t have much computer skills but

 

3 While Almadaoji did not admit to CBP that he intended to join Wilayat Sinai, he later
represented to an FBI confidential human source that he tried to join the terrorist organization during his
travels to Egypt and Jordan. And Almadaoji offered to provide advice and guidance online about how to
travel overseas and avoid detection and suspicion from law-enforcement officers See below at
paragraphs 28-29.

4 During the course of the investigation, Almadaoji communicated with one online covert
employee one undercover employee, and multiple confidential human source personas. This affidavit
does not address each of the cmployees/personas, nor does it reference each communication relating to
Almadaoji.

5 CHS Persona #l posted a video depicting ISIS combat operations in Syria, and Almadaoji
stated “Alhamdulallah,” which I understand to mean “Praise be to the Lord."

CaSe: 3218-mj-OO707-|\/|JN DOC #Z l Filed: 10/24/18 Page: 6 Of 39 PAGE|D #Z 6

if you guys ever need something in English or Arabic, let me know. l speak both languages
fluently.”

15. On August 16, 2018, Almadaoji told CHS Persona #l that he was not interested
in college because he was “not planning to stay in this land much longer.” CHS Persona #l
asked Almadaoji if he was intending hijra,6 and Almadaoji responded, “Yes akhi but l make dua
and take every heed there is and Allah Subhanahu wa Ta’ala will find a way for His sincere
servants.”? CI-IS Persona #l offered to put Almadaoji in contact with a British individual in Iraq
who “has helped an old friend of me get to khurassan.”8 ln response, Almadaoji stated,
“anything you have is great.”

16. On August 16, 2018, Almadaoji initiated conversation with the individual he
understood to be the Iraq-based British contact referenced above (“CHS Persona #2”). During
the conversation, Almadaoji told CHS Persona #2 that he recently met CHS Persona #l on the
messaging application and discussed hijra with CHS Persona #l. Almadaoji told CHS Persona
#2 that he was not ready for hijra, but he was trying to assist a brother in Egypt. To that cnd,
Almadaoji stated, “l know wilayat Sinai is not possible at the moment” and inquired “is there a
way to Libya or anywhere near egypt.”

17. When CHS Persona #2 inquired why Almadaoji was not ready for hijra,

Almadaoji stated, “Right now my problem is money.” Almadaoji stated: “l want sham but

 

6 Based on my training and experience, and information from other agentsJ l know that “Hijra" or
“Hijrah” is a term used to refer to traveling to territory controlled by the Islamic State.

l Based on my training and experience, “al<hi” in this context means “brother” and “Allah
Subhanahu wa Ta’ala” means “the most glorified, the most high.”

8 Based on my training and cxperience, and information from other agents, l know that
“khurassan,” also spelled “Khorasan,” or “Khurasan,"’ refers to ISIS affiliates in Afghanistan.

CaSe: 3218-mj-OO707-|\/|JN DOC #Z l Filed: 10/24/18 Page: 7 Of 39 PAGE|D #Z 7

that’s not possible currently but maybe a few months from now when I’m ready.”9 When CHS
Persona #2 asked Almadaoji who he supported, Almadaoji refused to identify the group by
name, stating: “Lol who goes by wilayat” and “I just don’t like to formally say it just in case the
authorities here get their hands on these conversations.” When CHS Persona #2 said he has
“spoken to brothers who think l’m AQ” (referring to Al-Qaeda), Almadaoji responded, “Lol no
not those guys.”

18. CHS Persona #2 asked Almadaoji why he wanted to make hijra and suggested
that “[m]any brothers will say that you are in the best place for jihad.” Almadaoji responded by
saying “l don’t like where this is going . . . we’ll stick to hijrah for now.” CHS Persona #2
stated, ‘°I am not trying to push you towards anything l have no way of helping you with
something in your own country.” Almadaoji stated: “I know this akhi but once there us hijra
then there will jihad in the land of liijra. I don’t like to keep traces back to me that’s why I’m not
saying somethings by name just incase l end up messaging the wrong person without knowing.”

19. Between approximately August 18, 2018, and August 20, 2018, Almadaoji
continued communicating with CHS Persona #2. On August 19, 2018, CHS Persona #2 offered
to connect Almadaoji with “American brothers who have gone back” and who “often help
brothers out.” Almadaoji responded, “That’ll be great akhi ask around and let me know” and
“Tell them north east us.” When Almadaoji inquired “why did they go back exactly,” CHS
Persona #2 stated “Can’t say . . . your only allowed to leave if the einir has something for you to
do. Let’s say that they have projects wherever they are.” Almadaoji responded, “Oh l see. I

didn’t mean to ask it that way.”

 

q Based on my training and experience, and information from other agents, I know that “Sham”
refers to the Levant, a geographic area including portions of Syria, Lebanon, Palestine, and Jordan. lalso
know that “Sham” commonly is used when referring to the portions of Syria where ISIS operates

CaSe: 3218-mj-OO707-|\/|JN DOC #Z l Filed: 10/24/18 Page: 8 Of 39 PAGE|D #Z 8

20. On or about August 20, 2018, Almadaoji told CHS Persona #2 that he had “been
to egypt once and met” an Egyptian associate there. Almadaoji stated: “I don’t wanna say here
why I was in egypt but him and l planned something and it didn`t work at well.” CHS Persona
#2 inquired, “Ahh how you know wilaya Sinai is hard to reacli?” Almadaoji replied “Yea
unfortunately l had to learn the hard way despite the fact l was talking to a brother and he told
me that himself.” When asked by CHS Persona #2 if the brother had tricked him, Almadaoji
stated, “No akhi the brother warned me it was difficult to reach Sinai, l don’t know if he was in
the lands of Dawlah or just a munasir but no l didn’t end up in prison either.”m

2l. CHS Persona #2 asked for Almadaoji’s thoughts on ‘“assisting with some projects
in your own country.” After CHS Persona #2 clarified that he was talking about the United
States, Almadaoji stated it was a “bi g ask” and asked CHS Persona #2 to “shed a little light on
the type of projects.” CHS Persona #2 replied: “l ask only if you would be willing or interested

to contribute if hijra is not possible.” Almadaoji replied: “Of course l’m always willing.”

III. Almadaoji pledged allegiance to ISIS and Abu Bakr Al-Baghdadi, and he
discussed his desire to cause a conflict in the United States.

22. On or about August 22, 2018, Almadaoji continued communicating with CHS
Persona #2, who said to Almadaoji, “I told some of the brothers here about you, they were very
impressed and want you to send a bayyah, two of our local leaders agreed to send you a video
to.”ll Almadaoji stated: “ln shaa Allah we will then proceed forward with it” and “But since our
talk about projects in the west l did a lot of thinking and I imagined a scenario of the collapse of

the US as a nation. . . . They have alot of weak spots 2 really weak spots that would ignite the

 

m Dawla and Dawlah are terms associated with, and commonly used to refer to, lSlS.

'1 Based on my training and experience, and information from other agents, I know that bayyah,
bayyat, and bayat, are Arabic terms that mean pledge, or oath, of allegiance to a leader.

CaSe: 3218-mj-OO707-|\/|JN DOC #Z l Filed: 10/24/18 Page: 9 Of 39 PAGE|D #Z 9

deadliest civil war on earth if the right spots are poked.” Almadaoji explained a proposal to start
a conflict between the United States Government and ann-government mititias.

23. When describing his proposed plot to start a conflict, Almadaoji explained how
“federal buildings” were “more sensitive for the militias to hit than police stations and military
bases.” Almadaoji stated, “With a coordinated attack such as car bombings parked next to fed
buildings with all the previous build we talked about . . . And there you have the US on its
knees.” Almadaoji continued, “lt may take the person a long time to pull something off but it’s
long term . . . . This will divide the nation as a whole, including government, military and law
enforcement.”

24. On or about August 24, 2018, Almadaoji told CHS Persona #2: “After thinking
about it for sometime, these projects need secrecy, and lots of it. So there can’t be any physical
evidence that leads it back to the l.S. [the Islamic State; lSlS].”

25. On August 25, 2018, Almadaoji told CHS Persona #2: “Although l did not get
the project done. in shaa Allah expect a video coming soon today.” Almadaoji asked CHS
Persona #2 whether he should send the video via messaging application, stating “Let me know as
soon as possible akhi, I’m about to go shoot the video soon.” Almadaoji explained he would
send the video on the following day.

26. On or about August 26, 2018, Almadaoji told CHS Persona #2: “Earlier when I
tried to go do the video, l felt a sudden need for sleep, l had to force myself up to pray dhur and then
went to sleep immediately after. There Will be a spiritual struggle to get through with this akhi, l hope
you understand if l take a little bit too long to get the video.” CHS Persona #2 replied: “Ok brother
send when you can, today or tomorrow will be fine. Fighting here is starting to pick up so l want to

make sure we get you in contact with the brothers soon that is my only concem. May Allah guide and

CaSe: 3218-mj-00707-|\/|.]N DOC #Z l Filed: 10/24/18 Page: 10 Of 39 PAGE|D #Z 10

facilitate you akhy.” Later that day, Almadaoji forwarded the bayyah video referenced on August
22, 2018, to CHS Persona #2. In the video, Almadaoji is wearing a head scarf and states:

Praise be to God and peace and prayers be upon His messenger. I pledge allegiance

to Sheikh Abu Bakr al-Baghdadi, the Caliph of the faithful, to obey his command in

all situations, in difficulty and in prosperity, and not to dispute orders until I see a

common disbelief of which l have a proof from God. God is the witness to what l

am saying.

27. On or about August 27, 2018, CHS Persona #2 provided Almadaoji with a list of
questions purportedly from a hijrah application One of the questions asked: “what is your
skillset that could contribute to our cause/operations (training, experience1 expertise, etc)?”
Almadaoji responded, “Not alot if skills besides translating from arabic to English and vice
versa. As well as intelligence.” Anotlrer question asked: “What role are you willing to play in
the USA?” Almadaoji responded, “l believe that’s a role that’s already discussed in the plan as
well as my time talking to you. in shaa Allah you can explain that to them.”

IV. Almadaoji provided guidance and advice on how other individuals could avoid
detection by, and suspicion from, law-enforcement officers when traveling for the
purpose ofjoining ISIS.

28. On or about August 31, 2018, CHS Persona #2 informed Almadaoji that it would
be helpful if he could provide advice based on Almadaoji’s previous hijrah to Egypt and Jordan.
Almadaoji offered to provide guidance so that other people could avoid his mistakesi“as well as
to avoid them in shaa Allah”_and stated “ln shaa Allah I’ll make a list of do’s and don’ts.”
Among other advice, Almadaoji’s list included the following guidance:

l Ok first thing is you need to dress like a western guy who’s about to enter a
bar to pick up a few ladies. Something like jogging pants and van shoes as
well as a long sleeve sweatshirt is great

0 Unless you have a valid citizenship for the country you’re about to travel to,

then buy a 2 way ticket and make sure you print your return ticket as well
incase they ask for it in the airport

CaSe: 3218-mj-00707-|\/|.]N DOC #Z l Filed: 10/24/18 Page: 11 Of 39 PAGE|D #Z 11

0 Of course delete anything suspicious in your phone but don’t restart it as not
to cause a suspicious alarm incase they ask to search your devices

¢ Don't bring anything suspicious either, such as a military bag, jacket, t-
shirts, pants, etc

¢ And show them the case but l don’t think that’s something to worry about,
if they ask who financed the trip, tell them you did

» When l was heading to al arish in northern sinai and our taxi was stopped
by the military who blocked off the bridge cause it was close, no one in or
out. There is a nice resort in al erish called swiss en al arish. That was my
cover story. l told them it was next to the ocean and l’rn here for vacation

0 When going back, you may get a small paper to fill out about why your
visiting the country, your name, the place your staying out, vice versa for
citizens returning Don’t freak out. Remember Allah, put your trust in Him
Subhanahu wa Ta’ala stick to your cover. Be nice to the officer questioning
you, have a smile, keep a direct eye contact, and of course be cooperative

29. CHS Persona #2 asked how Almadaoji determined if the border was good to
cross and whether there were differences in Egypt and Jordan. Almadaoji responded:

0 l didn’t determine that, I put my trust in Allah SWT and headed there. fn
regards to differencesl Egypt was tightly controlled When I was in jordan,
l couldn’t find a way in, so l started a small conversation with a taxi driver
after we drove around for a bit and i bought him a nice sandwich to build
up trust. l told him i had family in dar’a12 and there was a way in. Subhan
Allah he put me in touch with a guy who snuggles people into Europe

l spoke to him and we met, he said there wasn’t a way into syria from jordan
but he could fly me out to turkey and from there meet the turkish mafia and
that they would smuggle me anywhere in syria that l want
V. Almadaoji translated ISIS propaganda.
30. On or about September 14, 2018, CHS Persona #2 asked Almadaoji if he

previously offered to translate information from Arabic to English and, if so, whether Almadaoji

 

12 Based on my training and experience, and the nature, context, and timing of the
communication, when Almadaoji refers to “dar’a,” f believe he is referring to a city in Syria close to the
border with Jordan.

l0

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 12 Of 39 PAGE|D #Z 12

still was willing to do so. Almadaoji r'esponded, “Yea, but l can’t do hard Arabic vocabulary."
Almadaoji their asked, “They want it for small books, or magazines and amaq13 related?” CHS
Persona #2 replied that he was unsure, but he was talking to a brother in France who needed
things translated to English.

31. On or about September 14, 2018, the CHS used another French-based persona
(“CHS Persona #3”) and contacted Almadaoji. CHS Persona #3 informed Almadaoji that he
was given Almadaoji’s contact information because Almadaoji offered to translate materials
Almadaoji replied, “Yes akhi” and “How an l help.” CHS Persona #3 informed Almadaoji that
his/her Arabic was not very good and asked, “These are important dawla document you are ok to
translate them?” Almadaoji replied, “In shaa Allah it shouldn’t be a problem.” C`HS Persona #3
provided a document written in Arabic and said, “Try this one first it is important for our
brothers in cyber caliphate."14 Almadaoji responded, “ln shaa Allah I’ll get on later toniglit.”
CHS Persona #3 thanked Almadaoji, who replied, “Don’t thank me akhi, it’s my duty.”

32. On or about Septeinber 16, 2018, Almadaoji provided CHS Persona #3 with a
digital file entitled “ln The Name of Allah.docx.” The file contained a document that accurately

translated the ISIS propaganda 15

 

'3 Based on my training and experience, and information from other agents, l know that Arnaq is
the official propaganda-based news agency controlled by ISIS.

'4 This is a document that _lSIS previously disseminated online.
'5 CHS Persona #3 provided Almadaoji with another document for translation from Arabic to

English. Almadaoji accepted the materials for translation, but he did not complete the translation before
attempting to travel overseas for the purpose ofjoining lSlS Wilayat Khorasan.

ll

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 13 Of 39 PAGE|D #Z 13

VI.Almadaoji decided to travel overseas and join ISIS Wilayat Khorasan, where he
would receive military training.

A. Before traveling overseas to join ISIS Wilayat Khorasan, Almadaoji
discussed his plan to start a conflict in the United States.

33. On or about September 6, 2018, CHS Persona #2 informed Almadaoji that a
U.S.-based individual would be contacting Almadaoji Then, an FBI Undercover Employee
(“UCE”) contacted Almadaoji Almadaoji told the UCE about his plan to cause a conflict in
the United States:

Almadaoji: Let ’s Stort och plan with the 2 ofns

UCE: K

Almadaoji: Nunrber of assassination Sni`pers, stickij red ’s, suicide look o like

Almadaoji: Before we do that We pull something off like filling militia leaders

computers and phones with child sexual abuse then tip thefht`. When the utilities

see their leaders ore being arrested left and righr, they 'll panic_

UCE: No donor [text in Arabic]

Almadaoji: T hen we starr offosscissinotlons.

Almadaoji: Soon mill/fins will have standarij with rhefecls which will turn bloody

UCE: Asso'sslnote who?

Almadaoji: Mlliti'ci leaders

UCE: Gotcha

Almadaoji: We ’ll olsojire affects so it looks like o 2 way thing and the nullifies are
taking revenge

UCE: Now l see how this is coming together

Almadaoji: A_fi.‘er lt turns bloocly, imagine o car bomb going offer cr federal
building killing dozens offecls

CaSe: 3218-mj-OO707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 14 Of 39 PAGE|D #Z 14

34. Almadaoji then proposed robbing the “box of money” from the “large shia
temple in Dearborn,” or “wait for the truck drive to come to an atm with a bag of cash, ambush
him and take it,” as potential ways they could fund the operation

35. On or about September 8, 2018, the UCE asked Almadaoji, “ls Dawla gonna take
credit for this? Like on Amaq?” Almadaoji responded, “No we agreed to credit whatsoever
Even after things hit the fan and all out war breaks here in shaa Allah, we won’t risk taking
credits to starting the war as not to ally them against us once again . . . No credit whatsoever*."

36. On or about September 8, 201 8, Almadaoji told CHS Persona #2 that he talked to
the “brother” in the United States. Almadaoji informed CHS Persona #2 that they needed
money to carry out the plan. Almadaoji stated, “we need a guide on how to make a vbied. lt` you
brothers could make it, send it to us through email. l’m gonna need to download it.”l@
Almadaoji also requested “a computer expert who’s an expert in hacking. That’s also vital.”
Almadaoji said, “Tell the brothers to rest assure it’s all coming together bi’ithn Allah_”

37. On or about September 1 l, 2018, the UCE asked Almadaoji what sheiks he
followed; Almadaoji replied, “Imam anwar al awlaki.”" On or about September 12, 2018,
Almadaoji talked with the UCE about robbing an ATM, or ambushing an armored truck: “That
truck guy must have multiple bags of cash to fill multiple atms. We’ll ambush him, make open

the back door get in the atm back room. Grab all the cash in there and all the bags in the truck.”

 

'(‘Based on my training and experience, and information from other agents, l know that “vbied"
refers to “vehicle-borne improvised-explosive devices.”

'7 Anwar al-Awlaki was an Islamic lecturer and a leader of Al-Qaeda in the Arabian Peninsula
("AQAP”), a Yemen-based designated foreign terrorist organization that claimed responsibility for
terrorist acts against targets in the United States, Saudi Arabia, Korea, and Yernen since its inception in
January 2009. Pursuant to a Presidential Executive Order, Al-Awlaki was designated by the United
States as a “Specially Designated Global Terrorist” on .luly 12, 2010. Al-Awlaki was killed in Yemen in
Septernber 201 1.

13

CaSe: 3218-mj-OO707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 15 Of 39 PAGE|D #Z 15

B. Almadaoji decided to travel to Kazakhstan, where he could be smuggled to
ISIS Wilayat Khorasan_one of the terrorist organizations he sought to join.

38. On or about September 13, 2018, Almadaoji told the UCE that the UCE could
make hijrah because “the brothers can put you in contact with smugglers_” Almadaoji claritied,
“l’m talking about the ones in lraq, they can get you in contact, the brothers from Khurasan keep
insisting on making hijra there in the last few videos they released.”

39. Almadaoji and the UCE then talked about training with lSlS:

UCE: Do u think we can_flee n make hijra after we do our work here?

UCE: We ’ll have $$$for plane tickets right?

Almadaoji: l’rn not sure how it ’s gonna play out, but we need training on weapons
and on how to handle ourselves in clifei'eiit tvpes of situations

Almadaoji: l ’m think we get the proper training_]irst than come back
>s< =¢= >i<
Almadaoji: We get smuggled in and then smuggled out othurasan no problem
UCE: Really? No Prol)lem?
Almadaoji: No one will suspect a thing unless we leave a trace

Almadaoji: lt ’s same as working here, we will have a problem i]" we leave a trace
so we don ’t plan to. We shouldn ’t plan to leave a trace in Khurasan either

Almadaoji: Come on akhi it 's not rocket science

UCE: Do u have any idea of`what it ’s like in Khurasan?
Almadaoji: No but why does that matter

UCE: .lust trying to think it thru

UCE: Like r there even buses and trains to get around
UCE: Or what ’s the closet airport

Almadaoji: We pay smugglers We can go through Kazakhstan

14

CaSe: 3218-mj-OO707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 16 Of 39 PAGE|D #Z 16

UCE: How do we find a trustworthy smuggler
Almadaoji: The brothers have that covered
UCE: What brothers? We ’re not talking to the same brothers

Almadaoji: No but the one l’m talking to has contacts with smugglers in
Kazakhstan

UCE: Ok

Almadaoji: l ’ll propose the idea

40. On or about September 14, 201 S, Almadaoji confirmed his plan with CHS
Persona #2: “Forgive me for asking you too much, but as you know we lack training so we’re
thinking of heading to Khurasan for that once we have enough funds. Once that’s taken care of,
we’ll return to the US.”

41. On or about September l'l, 2018, Almadaoji suggested robbing ajewelry store to
obtain the necessary funding for overseas travel and asked the UCE to find buyers On or about
September 18, 2018, the UCE and Almadaoji met at a local parking lot, and the UCE drove
Almadaoji to a park in Beavercreek, Ohio. Just prior to his arrival at the local parking lot,
Almadaoji was observed by surveillance walking on the road between the SUBJECT
PREMISES and the meeting location At that meeting, Almadaoji and the UCE discussed
funding Almadaoji stated, “You know, we gotta find a way to do it ourselves And l think that
the option l presented to you yesterday [the jewelry heist], l think that’s the best option we have”
and “[t]hen we go, we go to Kazakhstan.”‘3

42. Almadaoji explained that Astana was the capital of Kazakhstan, and it has a

tourism-based economy. The UCE asked Almadaoji if he researched it; Almadaoji replied, “Oh

 

'3 Many of the summaries of, and quotes from, the conversations between Almadaoji and the
UCE/CHSS refer to preliminary transcriptions provided by the FBI.

15

CaSe: 3218-mj-OO707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 17 Of 39 PAGE|D #Z 17

yeah, l research it. The only problems we are going to face. The visa only lasts for a month
We’re going to be out of the country for more than that. So, unless, you know, we find a way
around it or say.” The UCE then summarized the plan set by Almadaoji:

UCE: Alright we flyji'om the US to Kazakhstan.

Almadaoji: Right.

UCE: Get the one month visa. And then_]’rom there

Almadaoji: To Khorasan_

UCE: Khorasan. Wilayat al-Khorasan.

Almadaoji: Right.

43. Almadaoji and the UCE discussed being smuggled into Afghanistan. Almadaoji
explained they would have to cross two countries, move through mountainous terrain, and travel
on foot, stating, “lnshallah we have to go through the hardship, you know what l’m saying” and
“Keep your eyes on the horizon, Khorasan.”

44. While Almadaoji planned with the UCE, Almadaoji separately continued
communicating with CHS Persona #2. On or about September 26, 2018, Almadaoji told CHS
Persona #2: “By the way l’m the one leading everything here between me and the brother l once
again remind you, l know more about what’s going with this whole thing than he does.”
Almadaoji further stated, “Too many things and plans are being thrown around right now, l need
to manage this and figure out what best works out for us.”

45. On or about September 26, 2018, Almadaoji again discussed starting a conflict in
the United States. To that end, Almadaoji asked CHS Persona #2 for support: “l would also like
to have 2 more guys to run point on executing these operations, and give us the ability to operate

on more than one front. Now l know you don’t know any, but if you could speak to the ameers

16

CaSe: 3218-mj-OO707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 18 Of 39 PAGE|D #Z 18

on your end and see if they could talk to other ameers and pull a few strings, that would be great.
5 operators all together_ l computer expert providing information for the operation and
communication during the operation, and 4 of us running point in carrying out the special
operations l will personally deal with the funds myself and come up with plans to fund us, so
you don’t have to worry about that.”

46. CH`S Persona #2 explained to Almadaoji that ISIS could not provide additional
resources Almadaoji then decided to focus his efforts on traveling overseas and training with
ISIS Wilayat Khorasan.

47'. On or about September 27, 2018, Almadaoji told CHS Persona #2, “Seems like
khurasan is easiest way if you have contacts in kazakhstan as we Spoke about before . . . . lf the
plan doesn’t interest them, we can look at different ones that l already have in place and with
enough resources, we can launch multiple ones with different teams that won’t know each other
or know the other plans are in place.” Almadaoji outlined two plans that could contribute to the
“econoinic collapse” of the United States, which included the kidnapping of wealthy individuals
and the targeting of the power grid in the United States. CHS Persona #2 suggested those plans
would require tremendous resources and instead offered to help Almadaoji if he wished to travel
to Sham or Kliorasan. Almadaoji responded, “l still think khurasan is the place for a temporarily
stay but sham for a permanent stay. This all depends if resources can be provided or not. My
ideas are to boost things up but eventually the US will collapse no matter what.”

48. On or about September 28, 2018, CHS Persona #2 asked what kind of training
Almadaoji would like to receive when in Khorasan. Almadaoji responded, “All type of training
from weapons experts training, planning, executing, hit and run, capturing high value targets,

ways to break into homes and avoid security guards That type of training Shouldn’t take more

17

CaSe: 3218-mj-OO707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 19 Of 39 PAGE|D #Z 19

than 3 months.” Almadaoji and CHS Persona #2 then discussed travel options, including Iraq
and Sham, but Almadaoji stated, “ln shaa Allah. We’ll stick to khurasan for now.” Almadaoji
advised, “Once the money is in our hands, we should be there within a week in shaa Allah.”

49. On or about September 28, 2018, when communicating with CHS Persona #2,
Almadaoji also communicated with the UCE, who asked Almadaoji if he was telling his family
about their trip. Almadaoji responded, “No never.” The UCE then said, “We just leave and
nobody knows.” Almadaoji replied “ln shaa Allah” and said “J ust a vacation to kazakhstan.”

50. On or about September 29, 2018, the UCE told Almadaoji they could obtain
funds through a credit-card scheme Almadaoji told the UCE they would need $1700 each for
flights, plus SSOO for smuggling, and $200 for food, taxis, and lodging The UCE asked
Almadaoji about the smugglers Almadaoji replied, “The brother will put me in contact with
them and 1 assume that’s once we get there,” and he confirmed, “So yea I’ll be the one dealing
with the issue of smugglers in shaa Allah.”

51. On or about September 30, 201 S, the UCE asked Almadaoji ifhe thought they
could request training to make lEDs when in Khorasan. Almadaoji replied, “As l said akhi
we’re going to kazakhstan as tourists.”

52. On or about October l, 2018, the UCE told Almadaoji that he received the first
two credit cards in the mail and would try to withdraw cash. Almadaoji advised the UCE to
“park your car far and walk the rest” and “Gloves too no need for a hoodie as long as you have
the hat. Don’t wanna look too suspicious” and “Keep your head down and put the glasses on
when you get close to the atm.” Later that evening, the UCE told Almadaoji that he obtained

3500 for each ofthem, to which Almadaoji replied, “Alhamdulillah.”

18

CaSe: 3218-mj-OO707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 20 Of 39 PAGE|D #Z 20

53. On Or about October l, 2018, Almadaoji asked CHS Persona #2, “Where do we
land exactly in kazakhstan? I’m thinking Astana but it’s far from the southern part of the country
and 1 don’t want to take trains. Also what about the other country/ies do we need visa or are
getting smuggled through them too?”

54. On or about October 2, 2018, the UCE told Almadaoji that he had withdrawn
another 3500 per credit card. Almadaoji also told the UCE, “Just finish the 1,000 for each card
tonight in shaa Allah and bring me the whole 2,000 on Thursday if you can in shaa Allah.”
Almadaoji mentioned that they may go to a city other than Astana, possibly Almaty.w When
the UCE asked if there were smugglers in Almaty, Almadaoji admonished the UCE by saying
“What smugglers? We’re there for vacation.”

55. On or about October 3, 2018, Almadaoji inquired whether the UCE had obtained
more cash. The UCE confirmed that he obtained an additional 5500 per card. Almadaoji
instructed the UCE to rent a car and “tell them your dropping it off at the Columbus airport.”
The UCE said there may be security cameras and they should not be seen together on the day of
the departure Almadaoji responded, “lt won’t matter in shaa Allah we’ll be leaving and not
coming back.” The UCE advised that there would be enough cash for Almadaoji to use a bus,
or taxi, to travel to the airport in Columbus_ Almadaoji responded, “Look akhi1 1 need to buy a
few things before going to the airport. This what we’ll do. You rent a car pretty early. Pick me
up. We’ll go buy my things Then once we’re near the airport. You call me a [ride-share car] and
we’ll meet on the plane in shaa Allah.”

5 6. On or about October 4, 2018, the UCE told Almadaoji that he had 32000 and did

not know when he would be able to meet Almadaoji in person other than that day, or the day of

 

19 Almaty is Kazakhstan’s most populated city.

19

CaSe: 3218-mj-OO707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 21 Of 39 PAGE|D #Z 21

travel. Almadaoji said it was better to wait until they each had 34000 before booking the
tickets The UCE asked if they were still leaving on October 16, 2018, and Almadaoji
responded, “Around that date yea.” Almadaoji later told the UCE not to worry about driving
together to the airport: “Plus bro your thinking too much about it. lt doesn’t matter if you drop
me offat the airport . . . If anybody has anything about us we’ll be stopped or in the airport so we
put our trust in Allah Subhanahu wa Ta’ala.”

57. Later that day, the UCE picked up Almadaoji and drove to a nearby park. During
the nieeting, the UCE provided Almadaoji with a cup containing $2000 cash. J ust prior to
meeting with the UCE, Almadaoji was observed by surveillance leaving the SUBJECT
PREMISES and walking to the meeting location. The UCE and Almadaoji discussed what
airports they might depart, the price of plane tickets, and purchasing plane tickets with cash
versus a debit card. Almadaoji talked about Astana, Kazakhstan, and the cost for a train to
southern Kazakhstan. The UCE asked if the smugglers were with ISIS Wilayat l<horasan
because he did not want to get ripped off by criminals and wanted to ensure they were trusted by
ISIS Wilayat Khorasan. Almadaoji replied he was asking a brother for details relating to the
smugglers

58. Later, the UCE asked about the arrival in Khorasan and whether they would go
straight to training Almadaoji stated he understood when they arrived, they would be asked
about the kind of special skills each of them possessed Almadaoji mentioned having the skill to
translate Arabic to English and English to Arabic.

59. Almadaoji told the UCE that they would travel looking “like straight up

Americans.” Once on the flight from Germany to Kazakhstan, they would be “buddies” traveling

20

CaSe: 3218-mj-OO707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 22 Of 39 PAGE|D #Z 22

20 would be happy when Almadaoji and

together. Almadaoji confirmed that the al-mahajiroun
the UCE arrived and advised it would be fine to pack a shemagh. When leaving the park,
Almadaoji confirmed he had the cup containing the cash. Almadaoji indicated he was going to
take $300 with him, deposit the remaining cash, and use a debit card to purchase his plane ticket.
After the meeting with the UCE, Almadaoji was observed by surveillance walking to and
entering the SUBJECT PREMISES.

60. On or about October 4, 2018, Almadaoji informed Cl-IS Persona #2 that they had
34000 and were waiting for an additional 34000. Almadaoji stated, “l need to know what city to
land in.” CHS Persona #2 provided Peshawar and Astana as options, and CHS Persona #2
requested that Almadaoji choose the destination city, send the travel itinerary, and once
Almadaoji landed, provide a photo so that Cl-IS Persona #2 could arrange for the driver to pick
up Almadaoji at the airport. Almadaoji responded, “Astana” and “l’m not gonna send you

1 If anyone has a

anything besides that for security purposes 1 already have my tazkiya.2
problem with that, they can deal with it. Gave bay’a and got tazkiya for that, if they are afraid of
me being a spy, I’m afraid your fbi and need my itinerary for prison purpose l’m not gonna
argue about that so deal with from your side. If you disagree, I’ll let the brother know and he’ll
make his own choice.” CHS Persona #2 explained the request was for Almadaoji’s safety and

that he needed to know when Almadaoji arrived in Astana to arrange for the smuggler.

Almadaoji replied he would take a picture when in Astana, stating “1 can take care of myself so

 

39 Based on my training and experience, and information from other agents, 1 understand the term
“al-mahajiroun” translates to “emigrant(s),” and it is used when referencing individuals who make hijrah_
l further understand the term is used synonymously for foreign fighters who completed hijrah to join the
Islamic State.

31 Based on my training and experience, and the nature, contextJ and timing of the

communication, when Almadaoji refers to “Tazkiah,“ 1 believe he means the Islamic term alluding to
“tazkiyah al-naf`s” meaning “purification of the self.’

21

CaSe: 3218-mj-OO707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 23 Of 39 PAGE|D #Z 23

you don’t need to worry.” Almadaoji then advised that he met the UCE and got 52000.
Almadaoji later Sent a picture of what appeared to be a US passport and a large amount of cash.

61. On or about October 5, 2018, Almadaoji infonned the UCE that he was asked if
they wanted to arrive in Peshawar, or Astana. Almadaoji stated, “Peshawar is in Pakistan so we
need a visa from the embassy here. So 1 told him Astana.” Almadaoji further explained to the
UCE that the Smuggler would pick them up at the airport, and Almadaoji would have the code
word to ensure they were traveling with the right smuggler

62. On or about October 6, 2018, the UCE told Almadaoji that he had an additional
$1000 and asked if $8000 would be enough for their travel. Almadaoji replied, “Yea bro Sk will
do it.” Almadaoji told the UCE, “If all goes well, we’ll departure 10 days from now in shaa
Allah.” Almadaoji stated if anything got in the way they could push the date back because
October 16 was not “forced upon us.”

63. On or about October 8, 2018, Almadaoji told the UCE that “the brother is getting
things ready” and “the tour guide is gonna take us straight to the brothers and the brothers will
know we’re coming.” The UCE confirmed he obtained the rest of the money. Almadaoji
replied, “Alhamdulillah l’ll try to go to the bank and reopen my account.” He informed the UCE,
“Alhamdulillah it’s all going well. Once l put money in the bank, we’re booking in shaa Allah.”
Almadaoji stated that he had concerns about depositing cash into his bank account because the
serial numbers on the currency could be traced, and indicated he could convert the cash into
money orders to be deposited On October 9, 2018, Almadaoji confirmed that he was “sticking

with money order[s].”

22

CaSe: 3218-mj-OO707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 24 Of 39 PAGE|D #Z 24

64. Earlier in October 2018, Almadaoji instructed the UCE to download a different
messaging application for their travels; the UCE did so. Almadaoji instructed the UCE to “reply
yes to my [messaging application1 message and add a few things to make it look normal.”

65. On or about October 10, 2018, Almadaoji informed the UCE that his “Bank
account is good Alhamdulliah” and advised, “You gotta start looking for a car rental now bro.”
The UCE replied he just needed to know the date. Almadaoji responded, “OK it depends on
what day my credit card comes [in]" and, “lf it does Saturday we’ll book for the 16‘]1 if Monday
we’ll book for the 17“‘.” Almadaoji further explained he would make more trips to the bank to
deposit the money. The UCE advised that he was unable to obtain further funds from the creditj
card scam. Almadaoji replied, “Alright bro they’re maxed out. Just forget about it. We have
enough Alhamdulliah.”

66. Between October 10, 2018, and October 22, 2018, Almadaoji continued to wait
for delivery of his credit card from the bank. On or about October 19, 2018, Almadaoji told the
UCE that the credit card did not arrive and that he “Called and they [the bank] said it [the credit
card] should be here Monday the latest.” During that time, Almadaoji continued to research
airfare and flight schedules for travel from Coiumbus, Ohio, to Astana, Kazal<hstan, and he
Shared the results of his research with the UCE. During this time period, surveillance observed
Almadaoji walk to the mailbox ofthe SUBJECT PREMISES to retrieve mail on multiple
occasions

67. On or about l\/londay, October 22, 2018, Almadaoji was observed by surveillance
walking to the mailbox of the SUBJECT PREMIS ES and retrieving mail. On that same date,

Almadaoji told the UCE that the credit card arrived in the mail.

23

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 25 Of 39 PAGE|D #Z 25

VII. Almadaoji purchased tickets for travelling overseas

68. On or about October 23, 2018, 1 obtained records showing that tickets have been
issued in the name of “Naser Almadaoji” for travel as a passenger on flights from, and to, the
following locations, and on the following dates: ( l) from John Glenn Columbus lnternational
Airport to Washington Dulles lnternational Airport on October 24, 201 S; (2) from Washington
Dulles lnternational Airport to Frankfurt Airport on October 24, 2018; and (3) from Frankfurt
Airport to Astana lnternational Airport on October 25, 2018. Records indicate that the tickets
were purchased using a credit card for a total cost of 51415.33.

69. On or about October 24, 2018, at approximately 10:00 a.m., Almadaoji met with
the UCE at a local parking lot where the two had previously met. The UCE drove Almadaoji to
a local store, where Almadaoji purchased a bag and other items for his travel overseas

70. The UCE then drove Almadaoji to John Glenn Columbus lntemational Airport in
a rental car. The UCE dropped Almadaoji off at the curb located near the departure terminal
and returned the rental car, leaving Almadaoji by himself Almadaoji proceeded to the airline
ticket counter, where he obtained his boarding pass After Almadaoji obtained his boarding pass
and walked towards TSA security, law-enforcement officers arrested him.

71. Based on the foregoing there is probable cause to believe that on an exact date
that is unknown, but at least by on or about October 24, 2018, in the Southern District of Ohio
and elsewhere, Almadaoji attempted to provide material support or resources to a foreign
terrorist organizationithat is, ISIS Wilayat Khorasan and lSlS_in violation of Title 18, United
States Code, Section 233913.

72. Based on my training and experience, l am aware that terrorism subjects will

frequently keep evidence of their activities located within their residencel This evidence can

24

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 26 Of 39 PAGE|D #Z 26

consist of jottings and notes on paper, jihadist literature and books, maps, and other material
supporting violent jihad, including documents related to travel 1 am also aware that individuals
frequently keep information related to travel and financial activities in their personal possession
or other close personal control, such as at their residence This evidence can be maintained in
paper and electronic form.

73. As discussed above, Almadaoji has been observed travelling from and to the
SUBJECT PREMISES prior to meeting with the UCE, and entering the SUBJECT PREMISES
after obtaining cash from the UCE for travel in support of ISIS Wilayat Khorasan and ISIS.
Almadaoji has also been observed retrieving and receiving mail at the SUB.IECT PREMISES
related to his travel. Specifically, on October 22, 2018, Almadaoji was observed retrieving the
mail at the SUBJECT PREl\/IISES and then informed the UCE that he had received his credit
card in the mail. Tickets for travel from the United States to Kazakhstan were then issued under
Almadaoji’s name and purchased with a credit card. Consequently, there is probable cause to
believe that evidence of Almadaoji’s attempt to provide material support and resources to ISIS

will be located at the SUBJECT PREMISES.

TECHNICAL TERMS
7'4. Based on my training and experience, 1 use the following technical terms to
convey the following meanings:
a. Computer: The term “computer” includes all types of electronic,

magnetic, optical, electrochemical, or other high speed data processing devices performing
logical, arithmetic, or storage functions including desktop computers notebook computers

mobile phones, tablets, server computers and network hardware

25

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 27 Of 39 PAGE|D #Z 27

b. Storage l\/ledium; The term “storage medium” includes any physical object
upon which computer data can be recorded Examples include hard disks, RAl\/l, floppy disks,
flash memory, CD-ROl\/Is, and other magnetic or optical media

c. 113 Address: The lnternet Protocol address (or simply “IP address”) is a
unique numeric address used by computers on the lnternet. An IP address looks like a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121 .56.97.1 78). Every
computer attached to the lntemet must be assigned an I_P address so that Intemet traffic sent from
and directed to that computer may be directed properly from its source to its destination l\/lost
lntemet service providers control a range of IP addresses Some computers have static-that is,
long-termil.P addresses while other computers have dynamic¥that is, frequently changed_lP
addresses

d. Internet: The Internet is a global network of computers and other
electronic devices that communicate with each other. Due to the structure of the lnternet,
connections between devices on the lnternet often cross state and international borders, even
when the devices communicating with each other are in the same state.

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS
75. As described above and in Attachment B, this application seeks permission to
search for and seize records that might be found on the SUBJECT PREMISES, in whatever form
they are found. One form in which the records might be found is data stored on a computer’s
hard drive or other storage media Thus, the warrant applied for would authorize the seizure of
electronic storage media or, potentially, the copying of electronically stored information, all

under Rule 41 (e)(2)(B).

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 28 Of 39 PAGE|D #Z 28

76. Prol)ctble cause l submit that if a computer or storage medium is found on the
SUBJECT PREMISES, there is probable cause to believe those records will be stored on that
computer or storage medium, for at least the following reasons:

a. As discussed above, this investigation has uncovered evidence of the use
of computers and electronic devices by Almadaoji Specifically, Almadaoji has communicated
with the UCE and CHS using an electronic messaging application known to be used on
electronic devices ln September 2018, Almadaoji agreed to translate ISIS propaganda and
provided CHS Persona #3 with a digital file entitled “In The Name of Allah.docx.” Accordingly,
there is probable cause to believe that one or more computers or mobile devices found at the
search location will contain evidence relating to the illegal activity discussed in this affidavit

b. Computer hardware, software, documentation, passwords, and data
security devices may be important to a criminal investigation in two distinct and important
respects (l`) the objects themselves may be instrumentalities fruits or evidence of crime, and/or
(2) the objects may have been used to collect and store information about crimes (in the form of
electronic data). Rule 41 of the F ederal Rules of Criminal Procedure permits the government to
search and seize computer hardware, software, documentation, passwords, and data security
devices which are (l) instrumentalities fruits or evidence of crime; or (2) storage devices for
information about crime

c. Based on my knowledge, training, and experience, 1 know that computer
files or remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the lnternet. Electronic files
downloaded to a storage medium can be stored for years at little or no cost. Even when files

have been deleted, they can be recovered months or years later using forensic tools This is so

27

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 29 Of 39 PAGE|D #Z 29

because when a person “deletes" a file on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the storage medium until it is overwritten by new
data.

d. Therefore, deleted files or remnants of deleted files may reside in free
space or slack space»that is in space on the storage medium that is not currently being used by
an active file_for long periods of time before they are overwritten In addition, a computer’s
operating system may also keep a record of deleted data in a “swap” or “recovery” file

e. Wholly apart from user-generated files computer storage media_in
particular, computers’ internal hard drives_contain electronic evidence of how a computer has
been used, what it has been used for, and who has used it. To give a few examples this forensic
evidence can take the form of operating system configurations artifacts from operating system or
application operation, file system data structures and virtual memory “swap” or paging files
Computer users typically do not erase or delete this evidence because special software is
typically required for that task. However, it is technically possible to delete this information

f. Similarly, files that have been viewed via the 1nternet are sometimes
automatically downloaded into a temporary 1nternet directory or “cache.”

77. Forensic evidence As further described in Attachment B, this application seeks
permission to locate not only computer files that might serve as direct evidence of the crimes
described on the warrant, but also for forensic electronic evidence that establishes how
computers were used, the purpose of their use, who used them, and when. There is probable
cause to believe that this forensic electronic evidence will be on any storage medium in the

SUBJECT PREMISES because:

28

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 30 Of 39 PAGE|D #Z 30

a. Data on the storage medium can provide evidence of a file that was once
on the storage medium but has since been deleted or edited, or of a deleted portion of a file (such
as a paragraph that has been deleted from a word processing file). Virtual memory paging
systems can leave traces of information on the storage medium that show what tasks and
processes were recently active Web browsers, e-mail programs and chat programs store
configuration information on the storage medium that can reveal information such as online
nicknames and passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other external storage
media, and the times the computer was in use Computer file systems can record information
about the dates files were created and the sequence in which they were created, although this
information can later be falsified

b. As explained herein, information stored within a computer and other
electronic storage media may provide crucial evidence of the “who, what, why, when, where,
and how” of the criminal conduct under investigation, thus enabling the United States to
establish and prove each element or alternatively, to exclude the innocent from further suspicion
1n my training and experience, information stored within a computer or storage media (e.g.,
registry information, communications images and movies transactional information, records of
session times and durations, internet history, and antiavirus spyware, and malware detection
programs) can indicate who has used or controlled the computer or storage media This “user
attribution” evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence The existence or absence ofanti-virus spyware, and malware
detection programs may indicate whether the computer was remotely accessed, thus inculpating

or exculpating the computer owner. Further, computer and storage media activity can indicate

29

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 31 Of 39 PAGE|D #Z 31

how and when the computer or storage media was accessed or used. For example, as described
herein, computers typically contains information that log: computer user account session times
and durations computer activity associated with user accounts electronic storage media that
connected with the computer, and the lP addresses through which the computer accessed
networks and the internet. Such information allows investigators to understand the chronological
context of computer or electronic storage media access use, and events relating to the crime
under investigation Additionally, some information stored within a computer or electronic
storage media may provide crucial evidence relating to the physical location of other evidence
and the suspect For example, images stored on a computer may both show a particular location
and have geolocation information incorporated into its file data. Such file data typically also
contains information indicating when the file or image was created The existence of such image
files along with external device connection logs may also indicate the presence of additional
electronic storage media (e.g., a digital camera or cellular phone with an incorporated camera).
The geographic and timeline information described herein may either inculpate or exculpate the
computer user. Last, information stored within a computer may provide relevant insight into the
computer user’s state of mind as it relates to the offense under investigation For example,
information within the computer may indicate the owner’s motive and intent to commit a crime
(e.g., intemet searches indicating criminal planning), or consciousness of guilt (e.g., running a
“wiping” program to destroy evidence on the computer or password protecting/encrypting such
evidence in an effort to conceal it from law enforcement).

c. A person with appropriate familiarity with how a computer works can,
after examining this forensic evidence in its proper context, draw conclusions about how

computers were used, the purpose of their use, who used them, and when.

30

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 32 Of 39 PAGE|D #Z 32

d. The process of identifying the exact files blocks registry entries logs or
other forms of forensic evidence on a storage medium that are necessary to draw an accurate
conclusion is a dynamic process While it is possible to specify in advance the records to be
sought, computer evidence is not always data that can be merely reviewed by a review team and
passed along to investigators Whether data stored on a computer is evidence may depend on
other information stored on the computer and the application of knowledge about how a
computer behaves. Therefore, contextual information necessary to understand other evidence
also falls within the scope of the warrant

e. Further, in finding evidence of how a computer was used, the purpose of
its use who used it, and when, sometimes it is necessary to establish that a particular thing is not
present on a storage medium F or example, the presence or absence of counter-forensic
programs or anti-virus programs (and associated data) may be relevant to establishing the user’s
intent.

f. Based on my experience a computer can generally serve both as an
instrumentality for committing the crime, and also as a storage medium for evidence of the
crime The computer is an instrumentality of the crime because it is used as a means of
committing the criminal offense The computer is also likely to be a storage medium for
evidence of crime From my training and experience l believe that a computer used to commit a
crime of this type may contain: data that is evidence of how the computer was used; data that
was sent or received; notes as to how the criminal conduct was achieved; records of 1nternet
discussions about the crime; and other records that indicate the nature of the offense

78. Necesst'ty of'seiz.ing or copying entire con-rptrters or storage medicr. ln most cases

a thorough search for information that might be stored on storage media often requires the

31

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 33 Of 39 PAGE|D #Z 33

seizure of the physical storage media and later off-site review consistent with the warrant ln
lieu of removing storage media from the premises it is sometimes possible to make an image
copy of storage media. Generally speaking, imaging is the taking of a complete electronic
picture of the computer’s data, including all hidden sectors and deleted files Either seizure or
imaging is often necessary to ensure the accuracy and completeness of data recorded on the
storage media, and to prevent the loss of the data either from accidental or intentional
destruction This is true because of the following:

a. The time required for an examination As noted above not all evidence
takes the form of documents and files that can be easily viewed on site Analyzing evidence of
how a computer has been used, what it has been used for, and who has used it requires
considerable time, and taking that much time on premises could be unreasonable As explained
above, because the warrant calls for forensic electronic evidence it is exceedingly likely that it
will be necessary to thoroughly examine storage media to obtain evidence Storage media can
store a large volume of information Reviewing that information for things described in the
warrant can take weeks or months depending on the volume of data stored, and would be
impractical and invasive to attempt on-site.

b. Technical requirements Computers can be configured in several different
ways featuring a variety of different operating systems application software, and configurations
Therefore, searching them sometimes requires tools or knowledge that might not be present on
the search site The vast array of computer hardware and software available makes it difficult to
know before a search what tools or knowledge will be required to analyze the system and its data
on the Premises. However, taking the storage media off-site and reviewing it in a controlled

environment will allow its examination with the proper tools and knowledge

32

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 34 Of 39 PAGE|D #Z 34

c. Variety of forms of electronic media Records sought under this warrant
could be stored in a variety of storage media formats that may require off-site reviewing with
specialized forensic tools

79. Narure cf examination Based on the foregoing and consistent with Rule
4l(e)(2)(B), the warrant l am applying for would permit seizing, imaging, or otherwise copying
storage media that reasonably appear to contain some or all of the evidence described in the
warrant, and would authorize a later review of the media or information consistent with the
warrant The later review may require techniques including but not limited to computer-assisted
scans of the entire medium, that might expose many parts of a hard drive to human inspection in
order to determine whether it is evidence described by the warrant

80. Because several people share the SUBJECT PREMISES as a residence it is
possible that the SUBJECT PREMISES will contain storage media that are predominantly used,
and perhaps owned, by persons who are not suspected of a crime lf it is nonetheless determined
that that it is possible that the things described in this warrant could be found on any of those
computers or storage media, the warrant applied for would permit the seizure of those items as
well.

CONCLUSION

81. Based on the above, 1 respectfully submit that there is probable cause to believe
that violations of 18 U.S.C. § 233913 (atternpt to provide material support and resources to a
foreign terrorist organization) have been committed by Naser Almadaoji and that there is
probable cause to believe that evidence, fruits and instrumentalities of such violations are

present at the SU`BJECT PREMISES. 1, therefore respectfully request that a search warrant be

33

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 35 Of 39 PAGE|D #Z 35

issued authorizing the search of the SUBJECT PREMISES, as further described in Attachment

A, for the seizure of the items listed in Attachment B.

Respectfully submitted,

Michael J. Herwig
Special Agent, FBI

Subscribed and sworn to before me on October 24, 2018.

 

34

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 36 Of 39 PAGE|D #Z 36

ATTACHMENT A

PROPERTY TO BE SEARCHED

The SUBJECT PREMISES is the premise known as 1555 North Fairfield Road,
Beavercreek, Ohio 45432, further described as a two-story detached home with a two-car garage
The property exterior consists of brick and siding There is an enclosed breezeway between the

garage and the main living area. A photo of the SUBJECT PREMISES is included below:

 

 

B4200.0500030005900 06/27/20'18

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 37 Of 39 PAGE|D #Z 37

ATTACHMENT B
ITEMS TO BE SEIZED

All records relating to violations of an 18 U.S.C. § 2339B (attempting to provide

material support and resources to a foreign terrorist organization), those violations involving

Naser Almadaoji and occurring in or about January 2018 through in or about October 2018,

including but not limited to:

C!`G

Records and information relating to lSlS, ISIS Wilayat Khorasan, and other foreign
terrorist organizations

Records and information relating to support of lSlS, lSlS Wilayat Khorasan, and
other foreign terrorist organizations

Records and information relating to travel, including travel plans itineraries
reservations bookings tickets and the means and sources of payment for travel;

Records and information relating to intentions attempts and plans to commit a
terrorist attack, or to fight with lSlS, ISIS Wilayat Khorasan, and other foreign
terrorist organizations including without limitation funding, materials needed for an
attack, materials needed for training for such an attack, maps disguises aliases
weapons or the other materials that may assist with such an attack, or attempted
attack;

Records and information relating to communications with other individuals relating to
ISIS, ISIS Wilayat Khorasan, and other foreign terrorist organizations concerning
terrorist activity, or potential terrorist attacks in the United States and other countries

Records and information relating to Almadaoji’s use of YouTube, Facebook, and
other forms of social media and internet communication;

Records and information relating to videos or other content created, publicly postedJ
or viewed by Almadaoji on the intemet relating to lSIS, ISIS Wilayat Khorasan, any
other foreign terrorist organization or jihad;

Records and information relating to ISIS, ISIS Wilayat Khorasan, and other foreign
terrorist organizations including any notes on paper, jihadist literature and books
maps and other material supporting violent jihad; and

Head scarfs and other attire used in Almadaoji’s video relating to ISIS, ISIS Wilayat
Khorasan, and other foreign terrorist organizations

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 38 Of 39 PAGE|D #Z 38

2. Computers or storage media used as a means to commit the violations described

above

3. F or any computer or storage medium whose seizure is otherwise authorized by this
warrant and any computer or storage medium that contains or in which is stored records or
information that is otherwise called for by this warrant

a. evidence of who used, owned, or controlled the computer or storage medium at the
time the things described in this warrant were created, edited, or deleted, such as logs
registry entries configuration files saved usemames and passwords documents
browsing history, user profiles email, email contacts “chat,” instant messaging logs
photographs and correspondence

b. evidence of software that would allow others to control the Computer or storage
medium, such as viruses, Trojan horses and other forms of malicious software, as
well as evidence of the presence or absence of security software designed to detect
malicious software;

c. evidence of the lack of such malicious software;
d. evidence indicating how and when the computer was accessed or used to determine
the chronological context of computer access use, and events relating to crime under

investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it relates to the crime under
investigation;

f. evidence of the attachment to the Computer or storage medium of other storage
devices or similar containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the computer or storage medium;

h. evidence of the times the computer or storage medium was used;

i. passwords encryption keys and other access devices that may be necessary to access
the computer or storage medium;

j. documentation and manuals that may be necessary to access the computer or storage
medium or to conduct a forensic examination;

CaSe: 3218-mj-00707-|\/|.]N DOC #Z 1 Filed: 10/24/18 Page: 39 Of 39 PAGE|D #Z 39

k. records of or information about 1nternet Protocol addresses used by the computer or
storage medium;

l. records of or information about the computer or storage medium’s 1nternet activity,
including firewall logs caches, browser history and cookies “bookmarked” or
“favorite” web pages search terms that the user entered into any 1nternet search

engine and records of user-typed web addresses

m. contextual information necessary to understand the evidence described in this
attachment; and

n. Routers, modems and network equipment used to connect computers to the lntemet.

As used above the teran “records” and “information” includes all forms of creation or
storage including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handrnade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints slides negatives
videotapes motion pictures or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions
including desktop computers notebook computers mobile phones tablets server computers and
network hardware

The term “storage medium” includes any physical object upon which computer data can
be recorded Examples include hard disks RAl\/l, floppy disks flash memory, CD-ROMs and

other magnetic or optical media.

